United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0488
Issued: August 28, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 5, 2018 appellant filed a timely appeal from a December 19, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury in the
performance of duty on September 21, 2017, as alleged.
FACTUAL HISTORY
On October 21, 2017 appellant, then a 61-year-old automation technology specialist, filed
a traumatic injury claim (Form CA-1) alleging that on September 21, 2017 he developed dizziness
1

5 U.S.C. § 8101 et seq.

and pain in his mid-section while removing a monitor while in the performance of duty. He noted
blood in his urine for the next three days. Appellant provided a statement from a witness noting
that on September 21, 2017 he and appellant were attempting to move a monitor from its
connecting arm when appellant began to breathe heavily, stopped working, and sat down. He then
reported that he experienced shortness of breath and dizziness.
In a November 8, 2017 development letter, OWCP requested additional factual and
medical evidence in support of appellant’s traumatic injury claim. It afforded appellant 30 days
for response.
Dr. Leslie R. McGowan, a Board-certified urologist, examined appellant on October 18,
2017 due to hematuria. He noted that, after lifting an object weighing 80 pounds, appellant saw
blood in his urine for approximately three days. Appellant also reported dizziness and bladder
discomfort. Dr. McGowan noted that appellant had a history of prostate cancer and had a
prostatectomy approximately a year prior. On October 23, 2017 appellant underwent an
abdominal computerized tomography (CT), which demonstrated hepatic steatosis with stable left
adrenal adenoma, stable colonic diverticulitis, and previous prostatectomy. On November 10,
2017 Dr. David A. Gubin, a Board-certified urologist, performed a cystoscopy and removal of two
stitches at appellant’s bladder urethral anastomosis. Dr. McGowan provided a November 16, 2017
note indicating that he was treating appellant for urology issues.
By decision dated December 19, 2017, OWCP denied appellant’s traumatic injury claim,
finding that he had not established that the employment incident occurred as alleged on
September 21, 2017 and that he had not submitted medical evidence to substantiate a diagnosed
medical condition causally related to the claimed employment incident. As such, it found that
appellant had not established an injury as defined under FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit

2

Id.

3

A.D., Docket No. 17-1855 (issued February 26, 2018); Gary J. Watling, 52 ECAB 357 (2001).

2

sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action. An employee has not met his or her burden of proof in establishing the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the validity
of the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast serious doubt on an employee’s statements
in determining whether a prima facie case has been established. However, an employee’s
statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.4
Second, the employee must submit medical evidence to establish that the employment
incident caused a personal injury.5 Causal relationship is a medical issue and the medical evidence
generally required to establish causal relationship is rationalized medical opinion evidence.6 The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an injury due to
a September 21, 2017 employment incident.
Appellant claimed that he sustained dizziness, shortness of breath, and experienced
midsection pain on September 21, 2017 while moving a monitor, in the performance of his federal
employment duties.
As noted above, to establish the fact of injury the employee must first submit sufficient
evidence to establish that he or she actually experienced the employment incident at the time,
place, and in the manner alleged.8 The Board finds that appellant has established that an
employment incident occurred on September 21, 2017. Appellant provided a witness statement
supporting that appellant was involved in moving a monitor on September 21, 2017 and that he
reported distress during this activity. He also reported the date and mechanism of the claimed
4

L.F., Docket No. 17-0689 (issued May 9, 2018).

5

A.D., supra note 3; T.H., 59 ECAB 388 (2008).

6

L.F., supra note 4.

7

A.D., supra note 3; I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

8

L.F., supra note 4; Julie B. Hawkins, 38 ECAB 393 (1987).

3

September 21, 2017 injury in a consistent manner to OWCP and medical practitioners. Appellant
sought medical care for his claimed condition on October 18, 2017. The Board therefore finds that
there are no inconsistencies in the evidence which would cast serious doubt upon the validity of
appellant’s claim and his account of the September 21, 2017 incident at work is not refuted by
strong or persuasive evidence.9
The Board further finds that, although appellant has established a September 21, 2017
employment incident, he has not submitted rationalized medical evidence sufficient to establish an
injury causally related to the September 21, 2017 employment incident.10
Appellant submitted medical treatment notes from Dr. McGowan, dated October 18, 2017,
which noted that, after lifting an object weighing 80 pounds, appellant saw blood in his urine for
approximately three days. He also reported dizziness and bladder discomfort. Dr. McGowan did
not provide any discussion or opinion as to whether the lifting incident caused or was related to
appellant’s hematuria. The Board has held that medical evidence which does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship and; therefore, the submission of this report does not establish appellant’s claim for a
September 21, 2017 employment injury.11 The remainder of the medical evidence of record does
not mention the September 21, 2017 employment-related lifting incident and cannot establish
appellant’s claim.12 For these reasons, appellant has not met his burden of proof to establish an
injury due to the September 21, 2017 employment incident.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has established that the September 21, 2017 employment
incident occurred, as alleged. However, appellant has not established an injury causally related to
the accepted September 21, 2017 employment incident.

9

Id.

10

L.F., supra note 4; D.R., Docket No. 16-0528 (issued August 24, 2016)

11

See L.F., supra note 4; Charles H. Tomaszewski, 39 ECAB 461 (1988).

12

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the December 19, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: August 28, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

